Citation Nr: 1644014	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  14-03 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. J. In, Counsel



INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945 during the World War II era.  He was a recipient of the Purple Heart.  He died in February 2010.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  Jurisdiction of the case lies with the RO in Houston, Texas.

In her December 2013 substantive appeal, the appellant requested a Board hearing.  However, in a February 2015 correspondence, the appellant withdrew her hearing request.


FINDINGS OF FACT

1.  The Veteran died in February 2010; the death certificate listed the immediate cause of death as respiratory failure and the underlying cause as chronic obstructive pulmonary disease (COPD).

2.  At the time of the Veteran's February 2010 death, service connection was in effect for posttraumatic stress disorder (PTSD), evaluated as 70 percent disabling; shell fragment wound of the right chest status post removal of 2.5 inches of the rib, Muscle Group XXI, evaluated as 20 percent disabling; post traumatic degenerative arthritis of the lumbar spine with disc bulging, L3-4 and L4-5; and status post chipped fracture of the right tibia with residual right ankle post traumatic arthritis, evaluated as 10 percent disabling. 

3.  The evidence of record is in relative equipoise as to whether the Veteran's cause of death is related to his service-connected shell fragment wound of the right chest status post removal of 2.5 inches of the rib, Muscle Group XXI.


CONCLUSION OF LAW

The criteria for service connection for the cause the Veteran's death, respiratory failure due to COPD, have been met.  38 U.S.C.A. §§ 1310, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.310, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The Board is granting in full the benefit sought on appeal.  Accordingly, without deciding that any error was committed with respect to the duty to notify or the duty to assist, such error was harmless and need not be further considered.

To establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310; 38 C.F.R. §§ 3.303, 3.310, 3.312.  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 § C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Disability which is proximately due to, or aggravated by, a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2015).

Medical evidence is required to establish a causal connection between service or a disability of service origin and the veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 502 (1993).  If all the evidence is in relative equipoise, the benefit of the doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The appellant contends that the Veteran suffered a vast amount of shrapnel to his lungs through his backside in service.  She stated that shrapnel was in the airway creating an obstruction in his airway.  She further averred that the Veteran had chronic bronchitis due to "vast amount of mucus produced due to a bacterial infection from a foreign object logged into his lungs."

In this regard, service treatment records show that the Veteran was admitted from June 1944 to July 1944 for penetrating wound of the right posterior chest and foreign metallic body due to shrapnel.  He underwent right thoracotomy with removal of the foreign body from the right upper lobe of the lung.  The 8th rib had been resected.  A special chest examination in January 1947 revealed complaint of pain in the right posterior chest and 'catch' in the same area.  It was noted that the Veteran was struck by mortar fragments at the right posterior 8th rib in June 1944 and had difficulty breathing for 4 days after the injury.  He had a 1 x 0.5 piece of shrapnel removed from the right chest wall one month after the injury.

The Veteran's death certificate reflects that he died in February 2010, at age 88.  The death certificate listed the immediate cause of death as respiratory failure and the underlying cause of COPD.  No other contributing conditions were noted.  An autopsy was not performed. 

At the time of the Veteran's death in February 2010, service connection was in effect for PTSD, evaluated as 70 percent disabling; shell fragment wound of the right chest status post removal of 2.5 inches of the rib, Muscle Group XXI, evaluated as 20 percent disabling; post traumatic degenerative arthritis of the lumbar spine with disc bulging, L3-4 and L4-5; and status post chipped fracture of the right tibia with residual right ankle post traumatic arthritis, evaluated as 10 percent disabling.  Thus, the appellant's claim for service connection for the cause of the Veteran's death can be substantiated if the evidence shows a relationship between the cause listed on the death certificate, and the Veteran's service-connected disabilities or other disabilities related to his service.

As to the relationship between the cause of the Veteran's death, which is noted to be respiratory failure due to, or as a consequence of, COPD on the death certificate, and his service-connected shell fragment wound, the medical evidence of record contains conflicting medical opinions.

After reviewing the Veteran's claims file, a VA examiner opined in December 2013 that it was less likely as not that the Veteran's COPD was proximately due to or the result of the Veteran's service-connected condition.  In reaching this conclusion, the examiner noted that the Veteran did not have any chronic pulmonary complaints after his 1944 injury and therefore, it is highly unlikely that he could develop a lung condition due to surgery occurring over 60 years previously.  The examiner also noted after resection of lung tissue, one would expect that the Veteran might develop changes consistent with a restrictive pulmonary disease, not obstructive.  The examiner further stated that there is no objective documentation that the Veteran was ever diagnosed with COPD.

In contrast, in an October 2011 letter, the Veteran's private physician, Dr. O.A.S., provided an opinion that "[t]he Veteran died from respiratory failure as a complication of his chronic obstruction lung disease due to injuries sustained to his lung due to rib surgeries."

Both Dr. S. and the December 2013 VA examiner are medical professionals and equally competent to render an opinion regarding the Veteran's cause of death.  Although Dr. S. did not indicate that he had the opportunity to review the Veteran's entire claims file, Dr. S. had been treating the Veteran as his primary care physician.  Thus, he was knowledgeable about the Veteran's past medical history and the Veteran's current diagnoses based on ongoing clinical experience with the Veteran to that effect, the record contains treatment records from Dr. S. from August 2007 to September 2009.  The Board therefore finds Dr. S.'s opinion highly probative of a nexus between the Veteran's cause of death and his service-connected shell fragment wound of the right chest status post removal of 2.5 inches of the rib, which was found related to his COPD.

Further, the December 2013 VA examiner noted that there was no objective documentation that the Veteran was ever diagnosed with COPD, but this is incorrect.  Specifically, private treatment records from Dr. R.D.F. dated from May 2008 to November 2009 consistently showed a diagnosis of chronic obstructive lung disease "(COPD) (unspecified)."  In October 2009, he was diagnosed with acute bronchitis.  The Veteran complained of chest congestion, occasional tightness in the chest.  A November 2009 treatment report shows a complaint of occasional and mild shortness of breath (SOB) present at no rest, not associated with chest tightness or wheeze.  The Veteran was prescribed Singulair tablet, albuterol solution, DuoNeb solution, and ipratropium solution.  The weight of the December 2013 VA examiner's opinion is diminished as that opinion was based on an inaccurate factual premise or based on an examination of limited scope.  See Reonal v. Brown, 5 Vet. App. 458 (1993).

Accordingly, giving any reasonable doubt in the appellant's favor, the Board finds that the evidence establishes that the Veteran's cause of death, respiratory failure due to COPD was related to his service-connected shell fragment wound of the right chest status post removal of 2.5 inches of the rib, Muscle Group XXI.  38 U.S.C.A. §§ 5107, 1310; 38 C.F.R. §§ 3.102, 3.312.  On this basis, service connection for the cause of the Veteran's death is warranted.







	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


